Exhibit 99.01 Shutterfly Announces First Quarter 2010 Financial Results ● Net revenues increase 27% year-over-year to $45.7 million ● 37th consecutive quarter of year-over year net revenue growth ● GAAP net loss of ($0.18) per diluted share ● Adjusted EBITDA of $3.4 million REDWOOD CITY, April 28, 2010 Shutterfly, Inc. (NASDAQ:SFLY), the leading Internet-based social expression and personal publishing service, today announced financial results for the three months ended March 31, 2010. “Consistent execution against our key strategic initiatives and relentless focus on innovation and the customer drove a 27% year-over-year increase in revenue for the first quarter of 2010,” said Presidentand Chief Executive Officer Jeffrey Housenbold. “Our strong performance was fueled by continued growth in our line of personalized products and services which grew 43% over Q1 2009.” First Quarter 2010 Financial Highlights ● Net revenues totaled $45.7 million, a 27% year-over-year increase. ● First quarter 2010 represents the 37th consecutive quarter of year-over-year net revenue growth. ● Personalized Products & Services net revenues totaled $30.5 million, a 43% year-over-year increase. ● Personalized Products & Services net revenues represented 67% of total net revenues. ● Net revenues from prints declined 2% year-over-year, to $13.7 million. ● Commercial print net revenues totaled $1.5 million. ● Existing customers generated 73% of total net revenues. ● Gross profit margin was 51% of net revenues, compared to 45% in the first quarter of 2009. ● Operating expenses, excluding $4.2 million of stock-based compensation, totaled $26.9 million. ● GAAP net loss was ($4.7) million, compared to a net loss of ($6.2) million in the first quarter of 2009. ● GAAP net loss per diluted share was ($0.18), compared to ($0.25) in the first quarter of 2009. ● Adjusted EBITDA was $3.4 million, compared to $0.1 million in the first quarter of 2009. ● At March 31, 2010, the Company had $156.8 million of cash, cash equivalents and short-term investments. First Quarter 2010 Operating Metrics ● Transacting customers totaled 1.1 million, a 21% increase over the first quarter of 2009. ● Orders totaled 1.7 million, a 14% increase over the first quarter of 2009. ● Average order value was $26.43, a 10% increase over the first quarter of 2009. Recent Operating Highlights ● Launched our Local Picture Access feature, lowering barriers to creation of Shutterfly photo books. ● Enhanced engagement features on Shutterfly Share sites including Facebook Connect, picture tagging, email address import and the Youth Sports Module. ● Expanded our cards and stationery collection, to include occasions like Baptism, First Communion, and birthday and introduced a series of enhancements to the creation path. Business Outlook The Company's current financial expectations for the second quarter and the full year 2010 are as follows: Second Quarter 2010: ● Net revenues to range from $43.5 million to $45.5 million, a year-over-year change of 12% to 17%. ● GAAP gross profit margins to range from 45% to 47% of net revenues. ● Non-GAAP gross profit margins to range from 47% to 49% of net revenues. ● GAAP operating loss to range from ($13) million to ($14) million. ● Non-GAAP operating loss to range from ($8) million to ($9) million. ● GAAP effective tax rate to range from 32% to 38%. ● Non-GAAP effective tax rate to range from 35% to 36%. ● GAAP diluted net loss per share to range from ($0.29) to ($0.34). ● Non-GAAP diluted net loss per share to range from ($0.18) to ($0.21). ● Weighted average diluted shares of approximately 26.9 million. ● Adjusted EBITDA loss to range from ($1.5) million to ($2.5) million. Full Year 2010: ● Net revenues to range from $275 million to $285 million, a year-over-year change of 12% to 16%. ● GAAP gross profit margins to range from 53% to 55% of net revenues. ● Non-GAAP gross profit margins to range from 54% to 56% of net revenues. ● GAAP operating income to range from $8 million to $13 million. ● Non-GAAP operating income to range from $28 million to $33 million. ● GAAP effective tax rate to range from 33% to 37%. ● Non-GAAP effective tax rate to range from 35% to 36%. ● GAAP diluted net income per share to range from $0.20 to $0.29. ● Non-GAAP diluted net income per share to range from $0.63 to $0.73. ● Weighted average diluted shares of 29.0 million. ● Adjusted EBITDA to range from 19% to 20% of net revenues. ● Capital expenditures to range from 7% to 9% of net revenues. Notes to the First Quarter 2010 Financial Results, and Business Outlook Adjusted EBITDA is a non-GAAP financial measure that the Company defines as earnings before interest, taxes, depreciation, amortization and stock-based compensation. Free cash flow is a non-GAAP financial measure that the Company defines as Adjusted EBITDA minus purchases of property, plant, and equipment, and capitalization of software and website development costs. Print revenues consist of photo prints in wallet, 2x6, 4x6, 5x7, 8x10, photocards, and large format sizes. Personalized Products and Services (“PPS”) revenues primarily include photo books, stationery and folded greeting cards, calendars, and photo-based merchandise.PPS also includes revenue from advertising and sponsorshipprograms and referral fees. Commercial printing revenues are a separate component of net revenues and are excluded from prints and PPS revenues. Average order value is defined as total net revenues, excluding commercial printing revenue, divided by total orders. The foregoing financial guidance replaces any of the Company’s previously issued guidance and all such previous guidance should no longer be relied upon. First Quarter 2010 Conference Call Management will review the first quarter 2010 financial results and its expectations for the second quarter and full year 2010 on a conference call on Wednesday, April 28, 2010 at 2:00 p.m. Pacific Daylight Time (5:00 p.m. Eastern Daylight Time).To listen to the call and view the accompanying slides, please visit http://www.shutterfly.com.
